Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does on teach or suggest a frame system comprising the combination: a mount body having adhesive body on an outer surface for bonding with a support surface; an outer frame element having a first opening through which an image substrate is visible; and a back plate configured for attachment to the outer frame element, the back plate including a second opening that receives the adhesive body, a forward protrusion against which the image substrate seat; a mount space in which the mount body is disposed and at least one biasing element for applying a force against the mount body for holding the assembled outer frame element and back plate in a desired position relative to the mount body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following US Patents are cited to show adjustable mounting system for picture frames/display panels, wherein the picture frame/display panel comprising a back surface/plate defining a cavity therein or thereon adapted to receive a wall mounted support/hanger. None of these patents teach the back plate defining a mount space having a mount body and at least one biasing element for applying a force against the mount body for holding the assembled outer frame element and back plate in a desired position relative to the mount body:  20130181584, 20110042542, 20040035039, 5605313, 10856674, 20210085103 and 20210085103.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631